 

Exhibit 10.5

 

June 11, 2018

 

Landcadia Holdings, Inc.

1510 West Loop South

Houston, Texas 77027

 

Re: Letter Agreement Dated as of August 23, 2016

 

Gentlemen:

 

Reference is made to that certain letter (the “Letter Agreement”), dated as of
August 23, 2016, by and between Landcadia Holdings, Inc., a Delaware corporation
(the “Company”), and G. Michael Stevens, that was delivered in accordance with
the Underwriting Agreement, dated May 25, 2016, among the Company, Jefferies LLC
and Deutsche Bank Securities, Inc., as representatives of the several
underwriters, relating to the Company’s initial public offering (the “IPO”).

 

On May 30, 2018, the Company received approval of its stockholders to (i) amend
the Company’s second amended and restated certificate of incorporation to extend
the date by which the Company must consummate an initial business combination
from June 1, 2018 to December 14, 2018 and (ii) amend the Investment Management
Trust Agreement, made effective as of May 25, 2016, by and between the Company
and Continental Stock Transfer & Trust Company (“Continental”), to extend the
date on which Continental must liquidate the trust account established in
connection with the IPO if the Company has not completed a business combination
from June 1, 2018 to December 14, 2018.

 

This letter (this “Amendment”) amends the Letter Agreement, effective as of May
31, 2018, to provide that December 14, 2018 is the date by which the Company
must complete a business combination or cease all operations and redeem shares
of its common stock in accordance with the Company’s amended and restated
certificate of incorporation.

 

In acknowledgment and consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Mr. Stevens hereby agrees with the Company as follows:

 

1. The Letter Agreement is hereby amended by deleting the numbered item 2 in its
entirety and replacing it with the following:

 

“The undersigned hereby agrees that in the event that the Company fails to
consummate a Business Combination (as defined in paragraph 9 hereof) by December
14, 2018 or such later period approved by the Company’s stockholders in
accordance with the Company’s second amended and restated certificate of
incorporation, he or she shall take all reasonable steps to cause the Company to
(i) cease all operations except for the purpose of winding up, (ii) as promptly
as reasonably possible but not more than 10 business days thereafter, redeem
100% of the Common Stock sold as part of the Units in the Public Offering (the
“Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account (as defined in paragraph 9
hereof) including interest (less taxes payable and up to $50,000 of interest to
pay dissolution expenses), divided by the number of then outstanding Offering
Shares, which redemption will completely extinguish all Public Stockholders’
rights as stockholders (including the right to receive further liquidation
distributions, if any), subject to applicable law, and (iii) as promptly as
reasonably possible following such redemption, subject to the approval of the
Company’s remaining stockholders and the Company’s board of directors, dissolve
and liquidate, subject in each case to the Company’s obligations under Delaware
law to provide for claims of creditors and other requirements of applicable law.
The undersigned agrees that he or she will not propose any amendment to the
Company’s second amended and restated certificate of incorporation that would
affect the substance or timing of the Company’s obligation to redeem 100% of the
Offering Shares if the Company does not complete a Business Combination by
December 14, 2018, unless the Company provides its public stockholders with the
opportunity to redeem their shares of Common Stock upon approval of any such
amendment at a per share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account including interest (which interest shall be
net of taxes payable), divided by the number of then outstanding Offering
Shares.

 

 

 

 

The undersigned acknowledges that he or she has no right, title, interest or
claim of any kind in or to any monies held in the Trust Account or any other
asset of the Company as a result of any liquidation of the Company with respect
to the Founder Shares. The undersigned hereby further waives, with respect to
any Founder Shares or shares of Common Stock held by him or her, any redemption
rights he or she may have in connection with a stockholder vote to amend the
Company’s second amended and restated certificate of incorporation to modify the
substance or timing of the Company’s obligation to redeem 100% of the shares of
Common Stock if the Company does not complete a Business Combination by December
14, 2018. The undersigned hereby further waives, with respect to any Founder
Shares or shares of Common Stock held by him or her, any redemption rights he or
she may have in connection with the consummation of a Business Combination,
including, without limitation, any such rights available in the context of a
stockholder vote to approve such Business Combination or in the context of a
tender offer made by the Company to purchase shares of Common Stock. The
undersigned shall be entitled to redemption and liquidation rights with respect
to any shares of Common Stock he or she holds if the Company fails to consummate
a Business Combination by December 14, 2018.”

 

2. The Letter Agreement is hereby amended by deleting paragraph (a) of numbered
item 4 in its entirety and replacing it with the following:

 

“The undersigned hereby agrees not to participate in the formation of, or become
an officer or director of, any other blank check company that unless and until
the Company has entered into a definitive agreement with respect to a Business
Combination or the Company has failed to complete a Business Combination by
December 14, 2018.”

 

3. This Amendment shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. The parties hereto (i) agree that any action, proceeding,
claim or dispute arising out of, or relating in any way to, this Amendment shall
be brought and enforced in the courts of New York City, in the State of New
York, and irrevocably submit to such jurisdiction and venue, which jurisdiction
and venue shall be exclusive and (ii) waive any objection to such exclusive
jurisdiction and venue or that such courts represent an inconvenient forum.

 

4. This Amendment may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

[Signature Page Follows]

 

 

 

 

The remaining provisions of the Letter Agreement are otherwise restated and
incorporated herein.

 

  Sincerely,       /s/ G. Michael Stevens   G. Michael Stevens

 

Acknowledged and Agreed:       Landcadia Holdings, Inc.         By: /s/ Steven
L. Scheinthal     Name: Steven L. Scheinthal     Title:   Vice President  

 

 

